BARNS, PAUL D„ Justice (Ret.)
This is an appeal from an order of the circuit court dismissing appeals to it from judgments of conviction in the Municipal Court of the City of St. Augustine for violations of the municipal ordinances of the City. We find error and reverse.
The appeals were dismissed because they were not prosecuted pursuant to Section 932.52, F.S.A. which is the general law governing appeals to the circuit court from convictions in any municipal court, but were prosecuted pursuant to Chapter 31227, Laws of Florida, Special Acts of 1955, which Special Act provides:
“Section 1. That all appeals from the municipal court of the City of St. Augustine, Florida, shall be to the circuit court by trial de novo, as now provided by the laws of the State of Florida for appeals from the justice of the peace courts to the circuit court, pursuant to Section 932.56, Florida Statutes.”
The foregoing statute was passed as a Special Act amending the Charter of the City of St. Augustine, which Act the Circuit Judge held to be unconstitutional.
Section 20, Article III of the Constitution, F.S.A., prescribes that “The Legislature shall not pass special or local laws in any of the enumerated cases: * * * regulating the practice of the courts of justice * * and Section 21, Article III of the Constitution provides that: “In all cases enumerated in the preceding Section, all laws shall be general and of uniform operation throughout the State * * * ”
It is clear that Chapter 31227, supra, is violative of both Sections 20 and *29321, Article III of the Constitution in that it is a special act regulating the practice of the circuit court for St. John County in appeals from the Municipal Court of the City of St. Augustine and is not a law of “general and of uniform operation throughout the State” and Chapter 31227, Special Acts of 1955, is unconstitutional, as so held by the Circuit Judge.
In dismissing the appeals we find the lower court erred. We find that the appellants should have been given leave to perfect their appeals pursuant to the general law governing appeals to the circuit court from convictions of offenses in municipal courts, to-wit: Section 932.52, F.S.A. and Florida Appellate Rules, Part VI, 31 F.S.A. The timely filing of the notices of appeal in the Municipal Court of St. Augustine gave the circuit court jurisdiction of the cases, Section 932.52(5), F.S.A., and the failure to file assignments of error and an authenticated transcript of the trial proceedings is not jurisdictional; such matters relate to the prosecution and perfection of the appeal.
For the failure of the appellants to prosecute their appeals in accordance with the general law was excusable neglect under the circumstances above recited and upon remand the lower court is directed to allow the appellants to diligently prosecute their appeals in accordance with Section 932.52, F.S.A.
Affirmed in part and reversed in part.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.
ERVIN, J., dissents with Opinion.